Mr. Justice McGoorty delivered the opinion of the court. 3. Judgment, § 132*—when trial court does not abuse its discretion in refusing to set aside default and vacate judgment. Where an affidavit filed in support of a motion to vacate a default judgment failed to show any diligence or any reason why the party did not appear in court when summoned, held that the court did not abuse its discretion in refusing to set aside the default and vacate the judgment, even though such party may have had a meritorious defense.